PER CURIAM: *
Plaintiffs (collectively Stutzman) appeal from the district court’s dismissal of Rainbow Yacht Adventures Limited (Rainbow) for lack of personal jurisdiction, and from the denial of their request to take the deposition of Rainbow’s corporate representative. Rainbow is a British Virgin Islands (BVI) company that charters and operates The Arabesque, a BVI sailing vessel. The underlying suit arises from the death of Steven A. Means, a client of Rainbow, who died during a chartered trip on The Arabesque.
Stutzman argues that the district court should have found general personal jurisdiction over Rainbow because: several of Rainbow’s clients are U.S. citizens, many of the brokers used by those clients are based in the U.S., many of the charter agreements were likely drafted in the U.S., The Arabesque has entered U.S. waters to pick up clients several times in the past, and the director and controlling shareholder of Rainbow, Stephen Radeliffe (Radcliffe), is a U.S. citizen. Given that Rainbow is a BVI company, operates The Arabesque solely in BVI (except for the limited occasions in the past when The Arabesque entered U.S. waters at the request of clients for pick up), owns property solely in BVI, and maintains bank accounts solely in BVI, the contacts with the United States as a whole1 cited by Stutzman are too tenuous to meet the “difficult” continuous and systematic contacts test for general personal jurisdiction.2 Stutzman faults the district court’s reliance on cases *404addressing specific personal jurisdiction, but the general personal jurisdiction requirement is “more demanding” than that for specific personal jurisdiction, so this argument is unavailing.3
Stutzman objects to the district court’s denial of his request to take the deposition of Radcliffe in his capacity as corporate representative of Rainbow. Stutzman fails to articulate what information Radcliffe could have provided that would alter the personal jurisdiction analysis.
Stutzman also argues that we should apply a broader doctrine of specific personal jurisdiction in cases brought under the Death on the High Seas Act (DOHSA) since the DOHSA creates a cause of action for deaths that occur “beyond a marine league from the shore of any State,”4 but Stutzman cites no case law for this proposition. DOHSA does not override the constitutional due process limitations on United States Courts’ assertion of personal jurisdiction.
AFFIRMED.

 Pursuant to 5th Cut. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


. See Fed.R.Civ.P. 4(k)(2); Submersible Sys., Inc. v. Perforadora Central, S.A. de C.V., 249 F.3d 413, 420 (5th Cir.2001).


. See Submersible Sys., 249 F.3d at 419-21 (citing Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416, 104 S.Ct. 1868, 80 L.Ed.2d 404 (1984); 16 James Wm. Moore et al., Moore’s Federal Practice H 108.41 [3] (3d ed. 1999)).


. Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 1061, 1068 (5th Cir.1992).


. 46 U.S.C. § 30301.